DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/11/2022.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[NOTE. Lin (US Pat 10,222,818) is used to teach Applicant’s new amended feature (s) [bias generator’s two elements direct series connection, as clamed in claim 1], which is what Applicant argued in his remarks]
Claim Objections
4. 	Claim 3 is objected to because of the following informalities:  
Regarding claim 3, in line 2, amend phrase “and resistor” to – “and the resistor” --.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art, referred as AAPA from here forth), in view of Lin (US Pat 10222818) and Zhao et al. (“Zhao”, US Pat 9874889).
Regarding claim 1, AAPA teaches a system (Fig. 1; Para 1-3) comprising: a voltage regulator (120) configured to receive a first reference voltage (Vref of ‘bias voltage generator 110’ is passed as Vreg to ‘plurality of switch-load circuits’) and output a regulated voltage (Vreg); a bias voltage generator (110) configured to receive a bias current (Iref) and output a reference gate voltage (Vref to regulator 120); and a plurality of switch-load circuits (‘131-132’ and ‘141-142’), each of said plurality of switch-load circuits (‘131-132’ and ‘141-142’) configured to receive power from the regulated voltage (VReg of 120, where 110’s output is Vref is used to pass thru regulator 120, and then passed as Vreg) to a switch (132, 142) controlled by a logical signal (EN1, EN2), and output a supply voltage (using switch ‘132, 142’ respective connection to a load shunt ‘131,141’) to a load shunt (131, 141) wherein a scaled operation is conducted from (110), in accordance with the load (131, 141) and the bias current (Iref).
However, AAPA fails to teach a bias voltage generator comprising a diode-connected transistor and a resistor connected in series; and (each of) the switch load circuit comprising: a common-drain transistor  configured to receive power from the regulated voltage, receive control from the reference gate voltage via a switch controlled by a logical, and output a supply voltage to a load shunt with a decoupling capacitor, wherein a size of the common-drain transistor is scaled from a size of the diode-connect transistor in accordance with a ratio between a current of the load and the bias current.
However, Lin teaches (Fig. 3-4; col. 9 L34-col. 10 L61) a bias voltage generator (Fig. 4; 200 and LP filter 400) comprising a diode-connected transistor (Fig. 4; 411) and a resistor (441) connected in series.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s bias generator’s diode connected transistor, having a filter (i.e. comprising resistor and capacitor) connected in series (i.e. with the gate of diode-connected transistor), as disclosed by Lin, as doing so would have provided an effective tracking driving capability for corresponding regulation node for corresponding load circuit, and enhancing the stability in power management over a wide current load range, as taught by Lin  (abstract).
However, AAPA and Lin fail to teach (each of) the switch load circuit comprising: a common-drain transistor  configured to receive power from the regulated voltage, receive control from the reference gate voltage via a switch controlled by a logical, and output a supply voltage to a load shunt with a decoupling capacitor, wherein a size of the common-drain transistor is scaled from a size of the diode-connect transistor in accordance with a ratio between a current of the load and the bias current.
However, Zhao teaches (Fig. 1; col. 3 L34-col. 9 L19) a bias voltage generator (170; col. 6 L18-41) comprising a diode-connect transistor (i.e. MP2S) configured to receive a bias current (Ib (Also, other bias current was addressed, such as Ib1, Ib2)) and output a reference gate voltage (i.e. vin, Vbn); and (each of said plurality of) switch-load circuits (using plurality of feedback paths (1st-3rd) used to control corresponding output voltages, which has corresponding different implication for different load(s), and thus operating as ‘plurality of switch-load circuits, especially when used for plurality of load circuits; col. 3 L9-33, col. 6 L41-67) comprising: a common-drain transistor (Mp5, Mp6; because source of each transistor is coupled to Vout or feedback path, they are functioning as a common-drain transistor; col. 5 L1-col. 6 L16) configured to receive power from the regulated voltage (Vout connecting source of Mp5, Mp6; wherein regulator is 130, mp2b), receive control from (gate of Mp5, Mp6; col. 5 L16-25, L50-63) the reference gate voltage (i.e. vin) via a switch (i.e. MP1S) controlled by a logical signal (i.e. using 171’s output), and output a supply voltage (control voltage Vf driving Mp3 and having corresponding Vout) to a load shunt (110) with a decoupling capacitor (Cl), wherein a size of the common-drain transistor (232, 242) is scaled from a size of the diode-connect transistor (Mp5, Mp6) in accordance with a ratio between a current of the load (Iload) and the bias current (Ib, used in 170).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Lin’s system to include switch load circuits with specific circuit design, each comprising a common-drain transistor, and its respective connection to the regulated voltage of the voltage regulator, the reference gate voltage of the bias voltage generator, and to load, while ensuring that the transistors sizes are in accordance with a ration between a current of the load and the bias current, as doings so would have provided variable gain control, faster response and/or any other characteristics that is required by the corresponding various drive loads, while maintaining stability, as taught by Zhao (col. 6 L45-51, abstract)
Regarding claims 2, AAPA teaches the voltage regulator (120) comprises a power transistor (123) and an operational amplifier (122) configured to form a control loop with negative feedback to make the regulated voltage (Vreg) approximately equal to the reference voltage (Vref).
7. 	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Lin (US Pat 10222818), Zhao (US Pat 9874889) and in further view of Yang (US Pub 2017/0160757).
Regarding claim 3, AAPA teaches the bias voltage reference generator (110) further comprises a resistor (112) in series with) to establish a voltage (filtered voltage being passed as Vref) plus a product of the bias current (Iref, Ib) and a resistance of the resistor (resistance of 112).
However, AAPA fails to teach bias voltage reference generator’s resistor being in series with the diode connected transistor to establish a bias voltage equal to a threshold voltage of the diode-connect transistor plus an over-drive voltage of the diode-connect transistor plus a product of the bias current and a resistance of the resistor.
However, Lin teaches (Fig. 3-4; col. 9 L34-col. 10 L61) the bias voltage generator (Fig. 4; 200 and LP filter 400) comprising a diode-connected transistor (Fig. 4; 411) and a resistor (441) connected in series.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s bias generator’s diode connected transistor, having a filter (i.e. comprising resistor and capacitor) connected in series (i.e. with the gate of diode-connected transistor), as disclosed by Lin, as doing so would have provided an effective tracking driving capability for corresponding regulation node for corresponding load circuit, and enhancing the stability in power management over a wide current load range, as taught by Lin  (abstract).
However, Yang teaches (Fig. 10; Para 20-24 and 33-34) bias voltage reference generator (904, 106)  further comprises a resistor (730, 830) being in series with the diode connected transistor (when 122=on, resulting a series connection of resistor 830 and 128) to establish a bias voltage (Vbias) equal to a threshold voltage of the diode-connect transistor (since gate and drain of 128 is connected in diode-configurations/connection) plus an over-drive voltage of the diode-connect transistor plus a product of the bias current (Ir, sensed by 124 and scaled by 126) and a resistance of the resistor (730, 830).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA, Lin and Zhao’s collectively taught bias generator’s diode connected transistor, having a filter (i.e. comprising resistor and capacitor) connected in series (i.e. with the gate of diode-connected transistor), while receiving a reference current to establish the bias voltage while maintaining the bias voltage being ‘equal to a threshold voltage of the diode-connect transistor plus an over-drive voltage of the diode-connect transistor plus a product of the bias current and a resistance of the resistor’, as disclosed by Yang, as doing so would have provided further stability in power management over a wide current load range, as taught by Yang (Para 1-3 and abstract).
Regarding claim 4, AAPA teaches the bias voltage reference generator (110) further comprising a low-pass filter (112,113) configured to filter the voltage (filtered voltage being passed as Vref) into the reference gate voltage (Vref eventually being compared in 120 and passed to switch-load circuits, via 123).
However, Lin teaches (Fig. 3-4; col. 9 L34-col. 10 L61) the bias voltage generator (Fig. 4; 200 and LP filter 400) further comprising a low-pass filter (340 or 440) configured to filter the bias voltage (corresponding line signal Vref or Vctrl) into the reference gate voltage (for example Fig. 3-4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s bias generator’s diode connected transistor, having a filter (i.e. comprising resistor and capacitor) connected in series (i.e. with the gate of diode-connected transistor), as disclosed by Lin, as doing so would have provided an effective tracking driving capability for corresponding regulation node for corresponding load circuit, and enhancing the stability in power management over a wide current load range, as taught by Lin  (abstract).
Furthermore, Yang teaches the bias voltage reference generator (106, 904) further comprising a low-pass filter (i.e. 904) configured to filter the bias voltage (Vbias) into the reference gate voltage (i.e. driving the gate of 122).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA, Lin and Zhao’s collectively taught bias generator’s diode connected transistor, having a filter (i.e. comprising resistor and capacitor) connected in series (i.e. with the gate of diode-connected transistor), while receiving a reference current to establish the bias voltage while maintaining the bias voltage being ‘equal to a threshold voltage of the diode-connect transistor plus an over-drive voltage of the diode-connect transistor plus a product of the bias current and a resistance of the resistor’, as disclosed by Yang, as doing so would have provided further stability in power management over a wide current load range, as taught by Yang (Para 1-3 and abstract).
8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Lin (US Pat 10222818), Zhao (US Pat 9874889) and Smith (US Pat 6414537).		
Regarding claim 6, AAPA teaches the switch-load circuit (‘131-132’ and ‘141-142’), except for further inclusion of an additional switch controlled by a complementary logical signal configured to pull a gate of the common-drain transistor to ground when the complementary logical signal is asserted.
However, Zhao teaches (each of said plurality of) the switch-load circuits (using plurality of feedback paths (1st-3rd) used to control corresponding output voltages, which has corresponding different implication for different load(s), and thus operating as ‘plurality of switch-load circuits, especially when used for plurality of load circuits; col. 3 L9-33, col. 6 L41-67) further comprises: configured to pull a gate of the common-drain transistor (Mp5, Mp6; because source of each transistor is coupled to Vout or feedback path, they are functioning as a common-drain transistor; col. 5 L1-col. 6 L16) to ground (i.e. AVSS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s system to include switch load circuits with specific circuit design, each comprising a common-drain transistor, and its respective connection to the regulated voltage of the voltage regulator, the reference gate voltage of the bias voltage generator, and to load, while ensuring that the transistors sizes are in accordance with a ration between a current of the load and the bias current, as doings so would have provided variable gain control, faster response and/or any other characteristics that is required by the corresponding various drive loads, while maintaining stability, as taught by Zhao (col. 6 L45-51, abstract)
However, AAPA, Lin and Zhao fails to teach using of an additional switch controlled by an assertion of complementary logical signal to pull-down to ground of the switch-load circuit.
However, Smith teaches (Fig. 2-3; col. 4 L66-col. 6 L35) an additional switch (210) controlled by an assertion of complementary logical signal (212 driven by enable signal (‘high or on’ vs. or ‘low or off’), by inverting the enable signal, to drive 210, which functions as pulling down 214’s Vr voltage to ground) to pull-down to ground of the switch-load circuit (214, 210, 212).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA, Lin and Zhao’s system to include an additional switch controlled by an assertion of a complementary logic signal to conduct the pull-down operation to ground of the switch load circuit, as disclosed by AAPA and Zhao, as doing so would have provided a minimal rapid disable  of a voltage reference facilitating improved power management before passing the reference voltage as a power to the load/switch-load circuit, as taught by Smith (col. 6 L26-35 and abstract).
Allowable Subject Matter
9. 	Claims 7-16 are allowed.
Regarding claim 7, a search of prior art(s) failed to teach “a plurality of switch-load circuits (230, 240), each of said plurality of switch-load circuits comprising a load (233, 243), a power-on switch (231, 234, 241, 244) controlled by a logical signal (EN1, EN2, EB1, EB2), [231 & 241 are power on switch using respective logic EN1, EN2; & 234 &244 are power off switch using respective logic EB1, EB2),a decoupling capacitor (235, 245), and a common-drain NMOS transistor (232, 242), wherein a drain of the common-drain NMOS transistor connects to the regulated voltage (Vr), a gate of the common-drain NMOS transistor connects to the reference gate voltage (Vg of 210) via the power-on switch (231, 234, 241, 244), a source of the common-drain NMOS transistor connect to the load (233, 243) and the decoupling capacitor (235, 245), a length of the common-drain NMOS transistor (232, 242) is equal to a length of the diode-connect NMOS transistor (211), and a width of the common-drain NMOS transistor (232, 242) is equal to a width of the diode-connect NMOS transistor (211) times a ratio between a current of the load (243) and the bias current (Ib)”.
[NOTE, elements inside the bracket, corresponds to each matched claimed element(s), based on Applicant’s Fig. 2]
Claims 8-11 are depending from claim 7.
Regarding claim 12, a search of prior art(s) failed to teach “incorporating a plurality of switch-load circuits, each of said plurality of switch-load circuits comprising a load, a power-on switch controlled by a logical signal, a decoupling capacitor, and a common-drain NMOS transistor, wherein a drain of the common-drain NMOS transistor connects to the regulated voltage, a gate of the common-drain NMOS transistor connects to the reference gate voltage via the power-on switch, a source of the common-drain NMOS transistor connect to the load and the decoupling capacitor, a length of the common-drain NMOS transistor is equal to a length of the diode-connect NMOS transistor, and a width of the common-drain NMOS transistor is equal to a width of the diode-connect NMOS transistor times a ratio between a current of the load and the bias current”.
Claims 13-16 are depending from claim 12. 
10. 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, a search of prior art(s) failed to teach “a length of the common-drain transistor is equal to a length of the diode-connect transistor, a width of the common-drain transistor is equal to a width of the diode-connect transistor times the ratio between the current of the load and the bias current”.
Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839